Mr. Justice Texidor
delivered the opinion of the court.
Telesforo Sanabria, the owner of two rural properties in Mayagüez and San Germán, voluntarily mortgaged the two properties to Juan Mari Ramos to secure a loan of $435 with interest at one percent monthly and one hundred dollars for costs in case of foreclosure. This mortgage was created by a public deed executed in Mayagüez on December 31, 1927. Mortgagee Juan Mari Ramos did not appear as a party to the deed and the only statements about the loan are those made by Telesforo Sanabria. The same is the case in regard to the distribution of the mortgage charge between the properties.
On presentation in the registry of the first copy of the said deed the registrar of property of San Germán in his decision pointed out the curable defect that the deed had not been accepted in legal form, such acceptance being indispensable when several properties are involved and the mort*811gage charge is distributed among them. This administrative appeal has been taken from that decision.
Section 119 of the Mortgage Law is clear and specific. It provides that when two or more properties are mortgaged at the same time for a single credit the amount or part of the charge to be borne by each shall be determined. This is the rule, with the single exception mentioned in the amendment which by way of addition was made to that section in the Act of 1923, that is, when mortgages are created to secure loans for agriculture purposes, amortizable by partial annual payments. This does not apply to the deed under consideration.
Section 164 of the Regulations for the execution of the Mortgage Law provides that registrars shall not record any mortgage on different properties sabject to the same obligation, unless by agreement between the parties or by a judicial order as the case may be, the amount which each property is to secure shall be determined.
In the instant case there is a single obligation and several properties affected by the mortgage. There appears no previous agreement between the parties as regards the determination of the charge upon each property, and the registrar can not record the mortgage when he has to comply with the provisions of section 164 of the Regulations.
The decision of the registrar of property of San Germán appealed from herein must be affirmed.